                                         Case 3:21-cv-00235 Document 1-1 Filed 04/07/21 Page 1 of 1 PageID# 9
        JS4- (-----=-CIVIL                                                                                                 COVER                SHEET
        TheJS44 civtl coverSlleet andtlX Infon'nation contamedberemnettber replace                            nor Suppletnent tl'ie fil lllg alld serVlce Of pleadmgS Or Other papers
        provtded by local niles of court This forin, approved by theJudicial                                                                                                          aS requlred t))/ laW, exCept                                   aS
                                                                             Conference                        of tlie United States in Septeinber 1974, is required for the use
        purpose ofinitiating            tl'ie civil docket slieet.                                                                                                                  of tlie Clerk of Court for the
                                                                               (SEE jNSlRUC'7VONS ONNE.Yr PAGE OF THIS fi'ORArl.)
        I. (a)       PLAJINTIFFS
                                                                                                                                                DEFENDANTS
                     Abigail          Garver
                                                                                                                                                Richard      Bryan Holbrook
                                                                                                                                                O'Haoan        Mever
           (b) Countyof Residenceof First ListedPlaintiff                                       \/ jl'jllj,3
                                                  (EX'C'EPTiNUS                P[_AlNTjFFCASES)
                                                                                                                                                Countyof Residence
                                                                                                                                                                 of First ListedDefendant %@ljjl  (B7@ljl1B
                                                                                                                                                                       (INUS PLAINTIFFCASESONLY)
                                                                                                                                                NOTE       INLANDCONDEMNATIONCASES,USETHELOCATIONOF
                                                                                                                                                           THE TRACT OF LAND [NVOLVED
          ( €:)    Attomeys           (Frr'm Name. A/i/resr, zintl TelephoryeNumber;)
                                                                                                                                                Attomeys    (lfKnown)
                    Jason Konvicka,  Allen, Allen, Allen & Allen, 1809 Staples
                                                                                                                                            Pete Schurig, Setliff Law PC, 4940 Dominion                                          Blvd., Glen
                    Mill RD, Richmond, VA 23230; (804) 257-7528
                                                                                                                                            Alien, VA 23060; (804) 377-1260
    II. BASIS OF JURISDICTION                                             (piace an =x" m orie box 0117)!)
                                                                                                                              III. CITIZENSHIP OF PRINCIPAL PARTIES(Placeari                                                 ".Y"m(rieBoxforPlmmifl
  01          U.S Government                                                                                                           (ForDwer:uty
                                                                                                                                                 Cmes(rdy)                                                       (Ill(/ One Box for Defendanr)
                                                           [13        Federal Question
                   Plain+iff
                                                                                                                                                                        PTF       DEF                                                  PTF     DEF
                                                                        (U.S    Gosierrymeryr    Nor   a Parry)
                                                                                                                                 Citizenof ThisState                [X l         []I       Incorporated
                                                                                                                                                                                                     or Principal
                                                                                                                                                                                                               Place                 [14
                                                                                                                                                                                               of Business In ThusState
                                                                                                                                                                                                                                                [14
  02          u.s. Govern+nent                         [x        4    Diversity
                   Defendant                                                                                                     Cihzen
                                                                                                                                      of Another
                                                                                                                                               State                [] 2 [X 2 IncorporatedandPnncipal   Place [15
                                                                        (hydrcale CrLr:'enshrpoJParrres m hem ill)
                                                                                                                                                                                of Business In Anotlier
                                                                                                                                                                                                                                                [] 5
                                                                                                                                                                                                                         State

                                                                                                                                 CitizenorS+ibjeci of a             0 3          [)3       Foreign Nation                           []
                                                                                                                                   Foreign Countiy                                                                                         6    []    6




                                                                                                                                                                                                                         Protection Act
                                                                                                                                                                         [1  86)HIA(1395ff)         7                490Cable/SaiTV
                                                                                                                                                                         g  862 Black Lung (923)    ]                850 Seciu'iiies/Commodities/
                                                                                                                                                                        [1863    DIWC/DIWW (405(g))                      Excliange
                                                                                                                                                                            864 SSID Title XV{        ..             890 0ther Sjatutory Actions
                                                                                                                                                                        [1 865 RSI (405(g))                          891 Agriculhiral Acts

                                                                                                                                                                              FEDERAL TAX STnTS                      895 Freedom of Infonnation
                                                                                                                                                                        0      870 Taxes (U S Plainiiff                  Act
                                                                                                                                                                                    or Defendant)
                                                                                                                                                                        €      871 IRS-Third Party
                                                                                                                                      IMMIGRATION                                   26 USC 7609                          Aci/Review or Appeal of
                                                                                                                                                                                                                         Agency Decision
                                                                                                                                      Actions
                                                                                                                                                                                                                 3950    Constitutionality of
                                                                                                                                                                                                                         State Statutes




                                                                                 z 3 Remanded  froin                       @4 Reinstated
                                                                                                                                       or @ 5 Transferred  from @6 Multidistrict
                                                                                     Appellate                 Court          Reopened        Anotlier District                                 Litigation   -
                                                                                                                                                                                                                         @8 Multidistrict
                                                                                                                                                                                                                                 Litigation -
                                                                                                                                                            (specify)                           Transfer                         Direct File
                                                           Cite theU.S Civil Statuteunderwhichyou arefiling (Dri not cite jnrisd7t/iiiiui/sfa/ufgh
                                                           28 l) s.c. Sec 1332, '1332 (a), 1441, and 1448                                                                     un/qs divers%).
I 71      /'   A 1 t(I' l;'    11 U    A rm    Il'l Th_T
 Y 1.     laUilfi               lJr   fll-  I 11111
                                                           Brief description           of cause


VII.        REQUESTED                       IN              ]        CHECK      IF THIS IS A CLASS                ACTION         DEM=AND          S                                    CHECK    YES only if demanded in complaint.
            COMPLAINT:                                               t+NDERRULE 23, F R Cv P
                                                                                                                                                                                       JURYDEMAND:                   [XYes        []no
VIII.        RELATED                    CASE(S)
            IF ANY                                               (Seel'lTSll'llCllOll!
                                                                                                JUDGE
                                                                                                                                                                              DOCKET      NUMBER
DATE                                                                                              SIGN ATURE OF ATTORNEY OF RECORD
4/712021                                                                                          /s/AlisonW.Feehan
FOR OFFICE USE ONLY

   RECEIPT #                                 AMOUNT                                                     APPLYING IFP                                   JUDGE                                     MAG. JUDGE
